UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7428


FRANKIE JAE LORDMASTER, f/k/a Jason Robert Goldader,

                Plaintiff - Appellant,

          v.

SUSSEX II STATE PRISON; WARDEN VARGO, Chief Warden; J. DOE
#1, VDOC: Health Service Contractor Administrator; J. DOE
#2, Medical Director; J. DOE #3, Corizon Medical Department;
J. DOE #4, Nurse (Responsible); J. DOE #5, Doctor
(Responsible),

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00507-JCC-TRJ)


Submitted:   January 28, 2015             Decided:   February 4, 2015


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Frankie Jae LordMaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frankie       Jae    LordMaster    appeals    the    district     court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint without

prejudice for failure to comply with its prior order.                           See Fed.

R. Civ. P. 41(b).                  We review the district court’s order for

abuse of discretion.                 Ballard v. Carlson, 882 F.2d 93, 95-96

(4th Cir. 1989).             “A court abuses its discretion if its decision

is guided by erroneous legal principles or rests upon a clearly

erroneous factual finding.”                  United States v. McLean, 715 F.3d

129, 142 (4th Cir. 2013) (internal quotation marks omitted).

               The     district      court    dismissed     LordMaster’s    complaint

because       it     found    that    LordMaster    had     not    filed   an    amended

complaint, as the court had instructed him to do.                          On appeal,

LordMaster is emphatic that he filed an amended complaint and

submits that it is the paper the court docketed as “Documents”

at PACER entry number fourteen.                    We agree that the filing at

entry       number    fourteen       is   LordMaster’s    attempt     at   an    amended

complaint. *         While the district court may yet determine that the

amended complaint does not meet its specifications, we conclude

that the district court relied “upon a clearly erroneous factual


        *
       LordMaster did not file this document on the § 1983
complaint form.   We note that in its June 17, 2014 order, the
district court did not direct the clerk to provide LordMaster a
new copy of that form.



                                              2
finding” when dismissing the complaint.           Id. (internal quotation

marks omitted).         Accordingly, we vacate the district court’s

order and remand for further proceedings.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented     in   the   materials

before   this   court    and   argument   would   not   aid    the   decisional

process.

                                                        VACATED AND REMANDED




                                      3